NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



FERNANDO CANTRES, JR.,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D13-5571
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger and Joseph A.
Bulone, Judges.

Fernando Cantres, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.